DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 12/3/20 including amendments to claims 1, 29, 30, 32-35, 38-40, the cancellation of claims 31, 37, 41, and the addition of new claims 46 and 47.  Claims 1, 29, 30, 32-36, 38-40 and 42-47 are rejected.  
Specification
The amendment filed on 7/14/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment discloses that the image is to be photographed but the remaining disclosure does not support this.  The disclosure is directed to a split-screen interface for a photo gallery and camera applications.
Applicant is required to cancel the new matter in the reply to this Office Action.  The translation further includes the same amendments and the contents of the amendment has not been previously described in the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 29, 30, 32-36, 38-40 and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims disclose features specific to a ratio between the preview interface and a whole interface, and “receiving a second input within the preview interface when the ratio is the first value”.  Additional features related to the independent and dependent claims are not disclosed in the specification, especially directed to the ratio features.  The amendments include a number of features which are not clearly disclosed in the specification, in addition to those previously explicitly indicated above.  The specification does not disclose “receiving a third input while displaying the second interface with the preview interface”, “changing the ratio between the preview interface and the second interface to a second value in response to the third input and while displaying the second interface with the preview interface, wherein the second value is different from the first value”.  The features directed to the steps “receiving a fourth input within the preview interface when the ratio is the second value and while displaying the second interface with the preview interface, photographing a second picture by the camera application, in response to the fourth input, when the ratio is the second value and while displaying the second interface with the preview interface, to get, after the photographing the second picture, the second picture with a second image size, wherein the second image size of the second picture is different from the first image size of the first picture; displaying, on the display of the touch screen and in response to the first input being a second preset input different from the first preset input, the preview interface alone 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   With respect to independent claims 1, 34, 40, the combination of U.S. Publication No. 2013/034282 A1 (Kim) and U.S. Publication No. 2014/0313389 A1 (Kim), herein referred to as Kim2 do not disclose the changing the ratio between the preview interface and the second interface to a second value in response to the third input and while displaying the second interface with the preview interface, wherein the second value is different from the first value.   
Since claims 29, 30, 32, 33, 35, 36, 38, 39 and 42-47 depend on claims 1, 34 and 40 and include all of the limitations of these claims, claims 29, 30, 32, 33, 35, 36, 38, 39 and 42-47 are considered allowable for the reasons in which claims 1, 34 and 40 is allowable.
Response to Arguments
6.	Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.
	Applicant asserts that the amendment to the specification conforms with the specification to the Corrected English Translation filed on July 14, 2020.  The Corrected English Translation was filed alongside the amendments to the specification with the translation including the additional amendments.  The lack of written description changes the size of a photographed picture to “an image size of a picture to be photographed” which is not previously disclosed in the specification.  
when the ratio is the first value.  The drawings may indicate a ratio relationship between the camera and the application preview interface but the specification does not disclose specific features directed to “receiving a third input while displaying the second interface with the preview interface”, “changing the ratio between the preview interface and the second interface to a second value in response to the third input and while displaying the second interface with the preview interface, wherein the second value is different from the first value”.  The features directed to the steps “receiving a fourth input within the preview interface when the ratio is the second value and while displaying the second interface with the preview interface, photographing a second picture by the camera application, in response to the fourth input, when the ratio is the second value and while displaying the second interface with the preview interface, to get, after the photographing the second picture, the second picture with a second image size, wherein the second image size of the second picture is different from the first image size of the first picture; displaying, on the display of the touch screen and in response to the first input being a second preset input different from the first preset input, the preview interface alone and with the first interface hidden such that the preview interface occupies whole interface of the display; receiving a fifth input within the preview interface when the preview interface occupies the whole interface of the display; and photographing a third picture by the camera application in response to the fifth input to get, after the photographing the third picture, the third picture with a third HW 84132887US04Page 3 of 16image size, wherein the third image size of the third picture is different from the first image size and the second image size.”
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 17, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143